Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 08/12/2019.
Claims 1-13 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent 8,630,860 B1) in view of Weng et al. (US Pub. 2018/0240459 A1).
Regarding Claim 1, Zhang teaches an artificial intelligence device (see Fig.1 (120) and Col.5, Line 20-29), comprising:
a microphone configured to receive speech from a user (see Fig.1 (102), Fig.6 (135,144) and Col.5, Line 20-23);
and one or more controllers (see Fig.9 (142) and Col.9, Line 51-55) configured to:
extract an utterance feature of the received speech (see Fig.1 (121) and Col.6, Line 35-51);
and determine a user type corresponding to the extracted utterance feature (see Fig.1 (121,122) and Col.6, Line 35-51).
 output an audio response through the speaker using the mapped speech agent, and wherein the device comprises a speaker.
Weng, however teaches a dialogue system configured to map a speech agent associated with the determined user type (see Fig.1 (101,111,115), paragraph [0011] and paragraph [0026], selecting application domain based on user category); and output an audio response through the speaker using the mapped speech agent (see Fig.1 (111,115), paragraph [0011] and paragraph [0026]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to configure Zhang’s device with a speaker and a controller to map a speech agent associated with the determined user type; and output an audio response through the speaker using the mapped speech agent. The motivation would be to select an appropriate speech-enabled application domain according to the type or category of user, and to provide an audio response to the user’s utterance or speech command.
Regarding Claim 2, Zhang further teaches wherein the utterance feature includes a pitch or utterance speed of the received speech (see Fig.1 (121) and Col.6, Line 35-44).
Regarding Claim 6, Zhang teaches an artificial intelligence device (see Fig.1 (120) and Col.5, Line 20-29), but fails to teach wherein the device is configured to map the user type to a speech agent for outputting a speech at a specific utterance speed based on the utterance feature including the specific utterance speed.
Weng, however teaches a dialogue system configured to map a speech agent for outputting a speech at a specific utterance speed based on a determined user type (see Fig.1 (115), paragraph [0011] and paragraph [0022]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to configure Zhang’s device to map a speech agent for outputting a speech at a .
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent 8,630,860 B1) in view of Weng et al. (US Pub. 2018/0240459 A1), and in further view of Duffield (US Patent 8,442,827 B2).
Regarding Claim 5, Weng teaches a dialogue system configured to map a speech agent associated with the determined user type (see Fig.1 (101,111,115), paragraph [0011] and paragraph [0026], selecting application domain based on user category), but Zhang and Weng fail to teach mapping the user type to a speech agent for outputting a specific dialect of a specific area.
Duffield, however, teaches a dialogue system configured to select a language model for providing an interactive voice response that reflects the dialect of the speaker, wherein the language model is selected based on the user data collected (see Fig.4 (402,408), Col.7, Line 32-47 and Col.7, Line 60-62).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to configure the device of Claim 2 to map the user type to a speech agent for outputting a specific dialect of a specific area. The motivation would be to provide an audio response in a specific language that reflects the country of origin of the user.
Regarding Claim 7, Weng teaches a dialogue system configured to map a speech agent for outputting a speech at a specific utterance speed based on a determined user type (see Fig.1 (115), paragraph [0011] and paragraph [0022]), but Zhang and Weng fail to teach mapping the user type to a speech agent for outputting a specific dialect of a specific area.
Duffield, however, teaches a dialogue system configured to select a language model for providing an interactive voice response that reflects the dialect of the speaker, wherein the language 
It would have been obvious for one skilled in the art, before the effective filing date of the application, to configure the device of Claim 2 to map the user type to a speech agent for outputting a specific dialect of a specific area. The motivation would be to provide an audio response in a specific language that reflects the country of origin of the user.

Allowable Subject Matter
Claims 8-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “map a second speech agent associated with a second user type corresponding to a second utterance feature extracted from the second speech based on the second utterance feature being changed from the extracted first utterance feature”, as found in Claim 8. Similar features are claimed in Claims 9-13.

Claim Objections
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 3 and 4, the prior art of record does not teach, disclose or suggest the claimed limitations of “wherein the one or more controllers is further configured to: extract features from a plurality of feature items included in the utterance feature; and delete one or more features with a low degree of importance from the extracted features, wherein the determined user type is categorized by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU B HANG/Primary Examiner, Art Unit 2672